OriiGINAL                                                                                    08/26/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 21-0004


                                         PR 21-0004                          FILED
                                                                              AUG 2 6 2021
                                                                            Bowen Greenwood
                                                                                           Court
                                                                          Clerk of Supreme
                                                                             State of Montana
   IN RE THE PETITION OF
                                                                      ORDER
   JOSHUA JAMES THORNTON




         Joshua James Thornton has petitioned this Court for admission to active status in
  the State Bar of Montana after having been on inactive status since April 2021.
         IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
  Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
        The Clerk is directed to provide copies of this Order to Petitioner and to the State
  Bar of Montana.
        DATED this z h day of August, 2021.

                                                   For the Court,



                                                   By
                                                                    Chief Justice